Citation Nr: 0415425	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  95-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 14, 1992, 
for a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.  

This appeal initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision which granted a TDIU, effective May 14, 1992.  A 
notice of disagreement (NOD) was filed January 1995.  A 
statement of the case (SOC) was issued in April 1995.  A 
substantive appeal (VA Form 1-9) was submitted in May 1995.  

The Board remanded the instant claim in September 1997 for 
further development.  In that remand, the Board directed the 
RO to consider whether the May 1976 RO rating decision which 
terminated a TDIU contained clear and unmistakable error and 
also to consider whether the June 1990 rating decision which 
denied a TDIU contained clear and unmistakable error.  In an 
October 2002 rating decision, the RO denied those issues.  
The veteran's representative disagreed with the denials in  
December 2002.  Those issues were remanded by the Board in 
June 2003, for the RO to issue a SOC.  See Manlincon v. West, 
12 Vet. App. 238. 240 (1999).  
A SOC was issued for the clear and unmistakable error claims 
in July 2003.  No appeal was submitted to those claims, and 
therefore, they are not in appellate status, or reflected on 
the title page.   

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The RO denied entitlement to a TDIU in June 1990.  The 
veteran was notified in writing of the adverse decision in 
July 1990.  He did not submit a notice of disagreement within 
one year of notice of the adverse decision.

2.  The veteran filed a claim for a TDIU on May 14, 1992.  

3.  By rating action of September 1994, the veteran was 
granted a TDIU, effective May 14, 1992, the date of the 
claim.  


CONCLUSION OF LAW

An effective date earlier than May 14, 1992 for the grant of 
a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This -"fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was provided notice in the 
appellant's supplemental statement of the case (SSOC) issued 
in October 2002, which included the precise language of 
38 C.F.R. § 3.159(b)(1).  All that the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In addition to the foregoing, the decision in Pelegrini also 
held, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran disagreed with the effective 
date in January 1995, prior to the enactment of the VCAA.  
Consequently, the notice requirements pursuant to that law 
could not have been accomplished in the sequence as set out 
in Pelegrini.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to this transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He received notice in 
the October 2002 SSOC, and in a June 2003 Board remand, the 
RO was again reminded to assure that the veteran was advised 
of the enactment of the VCAA and the VA's duties and 
responsibilities under the Act.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file.  The veteran has had an 
opportunity to submit additional evidence if he so desired.  
He was also offered the opportunity to present testimony on 
behalf of his claim, which he declined.  


II.  Effective date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  The statute provides, in pertinent part, 
that an effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of increased compensation will 
be the earliest date on which it is factually ascertainable 
that an increase in disability had occurred, provided a claim 
for increase is received within 1 year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o) 
(2003).

In this case, the veteran filed a claim for entitlement to a 
TDIU in September 1989.  VA medical records from 1982 to 1990 
were associated with the claims folder in connection with the 
claim.  The majority of the medical evidence was related to 
the veteran's treatment and brief hospitalizations for his 
service-connected psychiatric disability.  The veteran was 
evaluated for his service-connected psychiatric disability, 
evaluated as 50 percent disabling; residuals of a gunshot 
(GSW) of the left ankle, which was increased from 20 percent 
to 30 percent, effective September 1989; and residual scars, 
all rated as noncompensable. By rating decision of 
June 15, 1990, his combined rating was increased from 
60 percent to 70 percent, effective July 1989.  However, the 
RO determined that the veteran was not totally disabled due 
to his service-connected disabilities, and TDIU benefits were 
denied.  

In July 1990, the veteran was notified by letter that 
entitlement to TDIU was not established.  He was provided a 
VA Form 1-4107, that explained his procedural and appeals 
rights.  He was informed that he could appeal this decision 
to the Board at any time within one year of the date of the 
letter.  The veteran did not appeal.  Therefore, that 
decision is final.  

In July 1990, the veteran's wife asked for a personal hearing 
on the veteran's behalf, indicating that he had not worked 
since he left the United States Army.  The veteran was 
notified in October 1990, that he was scheduled for a hearing 
at the RO for November 1990.  In November 1990, the veteran's 
representative, along with his spouse, submitted a letter 
canceling the personal hearing in an effort to procure 
additional medical evidence to support the veteran's claims.  
It was also noted that a claim to determine the competency of 
the veteran would be submitted with the proper medical 
evidence.  

On May 14, 1992, a letter was received from the veteran 
filing a claim for entitlement to TDIU.  Subsequently, 
additional VA medical evidence, a VA examination report, and 
Social Security Administration disability records, were 
obtained in connection with this claim.  By rating decision 
of September 1994, the RO granted a TDIU, effective 
May 14, 1992, the date of the veteran's reopened claim.  

The veteran did not appeal his earlier claim for a TDIU in 
July 1990.  Therefore, that claim became final within one 
year of the notification letter.  Accordingly, the earliest 
possible date for a TDIU rating is after July 1990.  There 
was no medical evidence of record between July 1990 and 
May 14, 1992, wherein it was factually ascertainable that the 
veteran was totally disabled because of his service-connected 
disabilities.  This evidence is comprised of records that had 
been previously considered in a prior final decision, or 
simply do not show the increased impairment in the one year 
prior to the veteran's claim that would have warranted the 
underlying benefit sought.  

Although medical evidence helpful to establishing a TDIU was 
dated after May 14, 1992, those records only showed 
unemployability after the date of claim, from which 
entitlement has already been established.  

The Board recognizes the veteran's contention that there was 
sufficient evidence in the file to award TDIU back to 1978, 
when his initial TDIU was reduced.  As set out in the 
Introduction, however, prior final decisions are accepted as 
correct in the absence of clear and unmistakable error.  The 
claim of clear and unmistakable error in prior decisions 
regarding the termination of TDIU benefits and their denial 
in 1990 was specifically addressed by the RO in 2002.  The 
veteran did not appeal that decision and therefore, the Board 
does not have jurisdiction to address that matter now.  

In view of the foregoing, an effective date earlier than 
May 14, 1992 for a TDIU is not warranted in the instant claim 
and the appeal is denied.   


ORDER

An effective date prior to May 14, 1992 for the award of a 
TDIU is denied.    




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



